Blandford, J.
Where one took a deed to land to secure a debt, and gave bond to' reconvey upon its paj'ment,- and subsequently brought suit and recovered a gene’ral judgment against the debtor, and filed and had recorded a deed reconveying the land, and thereupon caused it to be levied on and sold, such judgment was entitled to the fund arising from the sale in preference to an older judgment, rendered since the conveyance to secure the debt was made. It is not necessary that such a judgment should set forth any specific lien or right of priority;'but, where the facts appear from the untraversed answer of the sheriff, the fund will be awarded to such judgment. Coleman, sheriff, et al. vs. Slade & Etheridge. (October Term, 1885). 1 Georgia Law Reporter, p. 215.
Judgment affirmed.